El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
Francisco Rivera Morales entabló una demanda en la Corte de Distrito de San Juan, contra los herederos de Ma-ría de Jesús Rodríguez, y Celestino Benitez Morales, sobre “nulidad de juicio y otros extremos.”
Emplazados los demandados, todos residentes en el te-rritorio de la Corte de Distrito de Humacao, excepcionaron la demanda por no constituir los hechos alegados en la misma una causa de acción y pidieron que el pleito fuera trasladado a la corte de su domicilio.
La Corte de Distrito de San Juan decretó el traslado por medio de una resolución que copiada en lo pertinente, dice así:
“Resulta de la demanda que los demandados son todos vecinos de Juncos, P. R., dentro del Distrito Judicial de Iíumacao.
*231“Se solicita en la demanda qne se declaren nulos ciertos proce-dimientos judiciales seguidos ante la Corte de Distrito de Humacao, así como el remate y adjudicación de dos fincas rústicas radicadas en el barrio de Cnbuy de la jurisdicción de Loíza y de ciertas ins-cripciones practicadas en el registro de la propiedad.
“El presente caso no está comprendido dentro de ninguno de los apartados del artículo 75 del Código de Enjuiciamiento Civil, por lo que debe regularse por las disposiciones del artículo 81 que determina que en todos los demás casos el pleito deberá verse en el distrito en que residieron los demandados o alguno de ellos, al iniciarse el litigio.
“ Por las razones expuestas, la corte es de opinión que debe de-clarar y declara con lugar la moción de traslado y ordena que este pleito sea trasladado a la Corte de Distrito del Distrito Judicial de Humacao. ’ ’
Tiene la razón la corte de' San Juan, porque si bien es cierto qne las alegaciones de la demanda se refieren a una finca situada fuera del territorio de la corte de distrito de Humacao, también lo es que la acción que se ejercita está limitada a la solicitud de ciertas nulidades, no estando, por tanto, comprendida en ninguno de los apartados del artículo 75 del Código de Enjuiciamiento Civil. Yéase Hernández et al. v. Bernardini et al., 25, D. P. R. 461.
En tal virtud procede la confirmación de la orden recu-rrida.

Confirmada la orden apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Aldrey no intervino en la resolu-ción de este caso.